 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10                                                       Case No. 1:17-cv-01285-AWI-EPG
      BRUCE BROWN,
11                                                       ORDER ON PLAINTIFF’S INQUIRY
                         Plaintiff,
12                                                       REGARDING USE OF DISCOVERY
             v.                                          AT TRIAL
13
      JOHNSON & JOHNSON, INC.,                           (ECF No. 53)
14
                         Defendant.                      ORDER DIRECTING THE CLERK OF
15                                                       COURT TO SEND PLAINTIFF A
                                                         COPY OF LOCAL RULES 281, 282,
16
                                                         AND 283
17
            Bruce Brown (“Plaintiff”), a prisoner in the custody of California Department of
18
     Corrections and Rehabilitation, is proceeding pro se in this products liability action against
19
     Johnson & Johnson, Inc. (“Defendant”).
20
            On January 16, 2019, Plaintiff filed an application requesting information regarding how
21
     to submit discovery to be used during trial and how to present evidence of his gynecomastia at
22
     trial. (ECF No. 53). The application is now before the Court.
23
             The Court has set a pretrial conference in this action for September 27, 2019 at 10:00
24
     a.m. (ECF No. 51). Pursuant to the Scheduling Order, (ECF No. 20 at 8), prior to the pretrial
25
     conference, the parties must file a joint pretrial statement. The pretrial statement must comply
26
     with the requirements of Federal Rule of Civil Procedure 26(a)(3)(A) and Local Rule 281, and
27
     must include the following, among other things:
28
                                                        1
 1                   (10) Witnesses. A list (names and addresses) of all prospective
                     witnesses, whether offered in person or by deposition or
 2                   interrogatory, designating those who are expert witnesses. Only
                     witnesses so listed will be permitted to testify at the trial, except as
 3                   may be otherwise provided in the pretrial order.

 4                   (11) Exhibits - Schedules and Summaries. A list of documents or
                     other exhibits that the party expects to offer at trial. Only exhibits so
 5                   listed will be permitted to be offered at trial except as may be
                     otherwise provided in the pretrial order.
 6
                     (12) Discovery Documents. A list of all portions of depositions,
 7                   answers to interrogatories, and responses to requests for admission
                     that the party expects to offer at trial.
 8
     Local Rule 281(b)(10)-(12).
 9
              At the pretrial conference, in accordance with Local Rule 282, the court will discuss with
10
     the parties and set deadlines for the filing and exchange of lists of exhibits to be offered at trial,
11
     objections to the exhibits listed by the other party, and motions in limine to exclude evidence to
12
     be offered by the other party. Local Rule 282(4); Scheduling Order, ECF No. 20 at 8. The court
13
     will also discuss any questions by the parties concerning evidence to be presented at trial,
14
     including whether and how Plaintiff may present evidence of his gynecomastia at trial. After the
15
     pretrial conference, the court will issue a pretrial order with a plan for the trial and a plan to
16
     facilitate the admission of evidence. Fed. R. Civ. P. 16(e); Local Rule 283.
17
             Prior to trial, the parties must prepare trial binders with copies of exhibits to be presented
18
     at trial. These trial exhibits need not be filed with the court. All trial exhibits marked for
19
     identification or introduced in evidence will remain with the court at the completion of the trial.
20
     Local Rule 138(f).
21
             Plaintiff is directed to consult the Federal Rules of Civil Procedure, Local Rules of the
22
     Eastern District of California, and the Scheduling Order (ECF No. 20) for further information
23
     about discovery procedures.
24
            The Clerk of the Court is direct to send Plaintiff a copy of Local Rules 281, 282, and 283.
25   IT IS SO ORDERED.
26
         Dated:     January 24, 2019                             /s/
27                                                        UNITED STATES MAGISTRATE JUDGE
28
                                                         2
